— Judgment, Supreme Court, New York County (John A.K. Bradley, J.), rendered December 12, 1988, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a predicate felony offender, to a term of imprisonment of 10 to 20 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People, and giving the People the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the evidence was sufficient as a matter of law to support the verdict. The alleged discrepancies between the undercover officer’s testimony regarding the markings on the thirty vials of crack purchased, the arresting officer’s written report the following day, and the chemist’s description, were properly placed before the jury for its consideration, and based on the record, its verdict was entirely justified.
With respect to the issues raised in defendant’s pro se supplemental brief, we find no merit to his claim that the court improperly denied two motions for a mistrial; adequate curative instructions had been given in each instance. Nor was defendant deprived of a fair trial by comments made by the prosecutor during her opening statement or summation. Finally, the trial court properly responded to a jury note regarding the significance of certain markings on the vials by referring it to the testimony, the relevant stipulations, and the physical evidence.
The court did not abuse its discretion in imposing sentence, in light of the amount of drugs sold, and defendant’s prior history of drug related crimes, for which he was on parole at the time of this sale. Concur — Murphy, P. J., Carro, Milonas, Ellerin and Kupferman, JJ.